ACCEPTED
                                                                                       01-15-00305-CV
                                                                            FIRST COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                  7/24/2015 2:16:18 PM
                                                                                 CHRISTOPHER PRINE
                                                                                                CLERK


                         NO. 01-15-00305-CV
      ________________________________________________________
                                                            FILED IN
                                                      1st COURT OF APPEALS
           IN   THE COURT OF APPEALS FOR THE FIRST        HOUSTON, TEXAS
                   JUDICIAL DISCTRICT OF TEXAS 7/24/2015 2:16:18 PM
                  ____________________________________CHRISTOPHER
                                                             Clerk
                                                                     A. PRINE


          BACON-TOMSONS, LTD., BRL OIL AND GAS, L.L.C.,
                 AND FERRELL EDWIN MUNSON,

                                             Appellants

                                       VS.

             CHRISJO ENERGY, INC. AND JACK M. CLINE,

                                             Appellees



       UNOPPOSED MOTION TO SUBSTITUTE LEAD COUNSEL

      Appellants Bacon-Tomsons, Ltd., BRL Oil and Gas, L.L.C. and Ferrell Edwin

Munson (“Appellants’”) file this Motion to Substitute Lead Counsel.

      Appellants approve of and request that the Court enter an order substituting

Chris Di Ferrante as their lead counsel of record and permitting Kyle Dickson to

withdraw as Appellants lead counsel of record.

      Mr. Di Ferrante’s State Bar and contact information is as follows:

                                Chris Di Ferrante
                                TBN: 05858800
                               402 East 11th Street.
                              Houston, Texas 77008
                                 713-868-1919
                              713-868-1899 – FAX
                               chris@cdflaw.com
      This substitution of counsel is not sought for delay.

      This substitution is not opposed by an appellee.

      WHEREFORE, Appellants’ Bacon-Tomsons, Ltd. BRL Oil and Gas, L.L.C.

and Ferrell Edwin Munson respectfully request that the Court grant this motion for

substitution of lead counsel.

                                        Respectfully submitted,

                                        By: _/s/ Chris Di Ferrante____
                                              TBN: 05858800
                                              402 E. 11th Street
                                              Houston, Texas 77008
                                              Telephone (713) 868-1919
                                              Facsimile (713) 868-1899
                                              chris@cdflaw.com

                                        ATTORNEY FOR APPELLANTS




                          CERTIFICATE OF SERVICE

       I hereby certify that on this the 24th day of July, 2015, true and correct copies
of the foregoing instrument were forwarded via e-mail, to the attorney listed below.

Robert E. Booth
Mills Shirley LLP
2228 Mechanic St., Suite 400
Galveston, Texas 77550
Representing appellees Chrisjo Energy, Inc. and Cline

                                  __/s/ Chris Di Ferrante_________